Spain, J. (dissenting).
By failing to distinguish between a triable, material question of fact and immaterial factual discrepancies, the majority today potentially imposes liability on the operator of a motor vehicle who clearly did not cause or contribute to this terrible accident. Accordingly, we dissent.
The factual scenario presented, that of a cross-over collision, is a classic emergency situation to which the emergency doctrine has been consistently applied (see e.g. Ferebee v Amaya, 83 AD3d 997, 997 [2011]; Cancellaro v Shults, 68 AD3d 1234, 1236 [2009], Iv denied 14 NY3d 706 [2010]; Mandel v Benn, 67 AD3d 746, 747 [2009]; Palma v Garcia, 52 AD3d 795, 796 [2008]; Burnell v Huneau, 1 AD3d 758, 760 [2003]). It is undisputed that Neil W. Gaboon’s pickup truck did not slip on winter road conditions nor did he lose control of the vehicle. It is also undisputed that he was driving under the posted speed limit and that, at most, three seconds elapsed from the time that Gaboon first crested the hill, and that he had less than two seconds to react from the point when decedent’s vehicle swerved into his lane. It is settled law that a driver is not required to anticipate that an oncoming car will cross into his or her lane (see Cancellaro v Shults, 68 AD3d at 1237; Burnell v Huneau, 1 AD3d at 760; Lamey v County of Cortland, 285 AD2d 885, 886 [2001]; Hanover Ins. Co. v Washburn, 219 AD2d 773, 774 [1995] ), and that “[s]uch short periods of time are insufficient for a [driver] to take any significant evasive action” (Lucksinger v M.T. Unloading Servs., 280 AD2d 741, 742 [2001]). Hence, Caboon should have been awarded summary judgment (see Davis v Pimm, 228 AD2d 885, 886 [1996], Iv denied 88 NY2d 815 [1996] ).
*779Nevertheless, the majority focuses on discrepancies between Gaboon’s memory of certain details of the accident and data recorded by his truck’s “black box” in reaching to find an issue of fact to defeat the motion for summary judgment. Regardless of whether Gaboon was traveling at the speed he estimated, 40 miles per hour, or that recorded by the black box at 52 miles per hour, he was traveling below the posted speed limit. Contrary to the majority’s speculations, there is no evidence that either speed was unsafe for the conditions that day. Gaboon and his wife admitted that, before they came on the scene, there was some snow blowing onto the road, but mostly in the opposite lane. There is no evidence that Gaboon hit drifting snow or that other vehicles traveling within the speed limit in the same direction as Gaboon that morning were struggling with poor road conditions. That Gaboon may have been able to stop had he been going slower when decedent’s vehicle suddenly veered into his lane is not enough to create an issue of fact that could impose liability. Indeed, any automobile accident might be prevented if someone had been going slower; the pertinent question is whether the allegedly negligent driver is traveling at an unsafe speed and, here, there is simply no evidence to support the conclusion that Gaboon was operating his vehicle at an unreasonable speed.
The tragic outcome of this accident should not impact our analysis; suggestions that Gaboon could have done something differently to avoid the accident — i.e., stopping immediately upon sighting the other car fishtailing, braking harder or swerving earlier — are precisely the types of anticipation not required of a driver, and rely on speculation we should not engage in when assessing the reasonableness of a driver’s split second reaction to an emergency (see Cancellaro v Shults, 68 AD3d at 1237; Dearden v Tompkins County, 6 AD3d 783, 784 [2004]; Burnell v Huneau, 1 AD3d at 761; Lamey v County of Cortland, 285 AD2d at 886). We would reverse, and grant summary judgment dismissing the counterclaim against Gaboon in action No. 1 and the complaint against him in action No. 2.
Lahtinen, J., concurs. Ordered that the order is affirmed, with one bill of costs.